DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,572,763. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the instant application merely broaden the scope of claims 1-22 of U.S. Patent No. 10,572,763 by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its functions is an obvious expedient if the remaining elements perform the same function as before. Omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,572,763
A method of detecting an edge of a shelf by an imaging controller, the method comprising: obtaining a plurality of depth measurements captured by a depth sensor positioned in the aisle, the depth measurements defining distances from the depth sensor to respective points on the shelf; selecting, by the imaging controller, a candidate set of the depth measurements; fitting, by the imaging controller, a guide element to the 
 based on at least one of (i) an expected proximity of the edge of the shelf to the depth sensor, and (ii) an expected orientation of the edge of the shelf relative to the depth sensor; fitting, by the imaging controller, a guide element to the candidate set of depth measurements; and detecting, by the imaging controller, an output set of the depth measurements that lie on the edge of the shelf from the candidate set of depth measurements according to a proximity between each candidate depth measurement and the guide element.


Claim 12 of instant application
Claim 12 of U.S. Patent No. 10,572,763
A computing device for detecting an edge of a shelf, the computing device comprising: a memory; and an imaging controller including: a preprocessor configured to obtain a plurality of depth measurements captured by a depth sensor positioned in the aisle, the depth measurements defining distances from the depth sensor to respective points on the shelf; a selector configured to select a candidate set of the depth measurements; a guide generator configured to fit a guide element to the candidate set of depth 
based on at least one of (i) an expected proximity of the edge of the shelf to the depth sensor, and (ii) an expected orientation of the edge of the shelf relative to the depth sensor; a guide generator configured to fit a guide element to the candidate set of depth measurements; and an output detector configured to detect an output set of the depth measurements that lie on the edge of the shelf from the candidate set of depth measurements according to a proximity between each candidate depth measurement and the guide element.


	Claims 2-11 and 13-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PING Y HSIEH/Primary Examiner, Art Unit 2664